Title: To Alexander Hamilton from James McHenry, 21 September 1799
From: McHenry, James
To: Hamilton, Alexander


          
            Sir
            War Department Trenton 21 Septr. 1799
          
          I have received your letters—vz 1 of the 13, 1 of the 17, 2 of the 18, and 3 of the 19 of September instant.
          I have no objection to Lieutt. Long as Adjutant, and Carleton Walker as Paymaster, to the 6 Regiment of Infantry. Your letter of the 19 received this morning contains the first intimation I recollect, relative to these selections.
          You mention a Doctor Cutlar as Surgeon for the same regiment. I shall forward his name to the President with your recommendation. What is the Doctors Christian Name?
          On General Wilkinsons return it will be proper he should enable you to inform me, the kind of cannon carriages which he will require for Fort Adams. I can take no order respecting them, without this information.
          I have the honor to be, with great respect, Sir, Your most Obedient Huml. Servant
          
            James McHenry
          
          Major General Alexander Hamilton
        